UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7919


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEON NICHOLSON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:04-cr-00083-RBS-TEM-1)


Submitted:   February 26, 2013                Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leon Nicholson, Jr., Appellant Pro Se.     Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leon    Nicholson,    Jr.,       appeals      the    district      court’s

order denying his pro se motion for specific performance of his

plea   agreement,    and   has   filed       a   motion    for    a   transcript    at

Government expense.        We have reviewed the record and find no

reversible error.      Accordingly, we deny Nicholson’s motion for a

transcript at Government expense and affirm the district court’s

order.     See United States v. Nicholson, No. 4:04-cr-00083-RBS-

TEM-1 (E.D. Va. filed Oct. 12, 2012; entered Oct. 15, 2012).                       We

dispense    with    oral   argument      because          the    facts   and    legal

contentions   are    adequately    presented        in     the   materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         2